DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claim 1, the primary reason for allowance is the inclusion of "loading a first set of microcode to a memory; transferring a first jump table from the first set of microcode to a set of registers, the first jump table embedded in the first set of microcode" in conjunction with the rest of the limitations of the claim. 
As per independent claims 9, the primary reason for allowance is the inclusion of "loading a first set of microcode into a memory from a first file; and transferring a first jump table from the first set of microcode to a set of registers, the first jump table embedded in the first set of microcode at the first file" in conjunction with the rest of the limitations of the claim. 
As per independent claims 13, the primary reason for allowance is the inclusion of "the processing unit configured to load microcode to the memory in response to the 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES M SWIFT/Primary Examiner, Art Unit 2196